DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 10/06/2021.
Claims 1-20 are pending. Claims 1 and 19 are independent. Claim 20 is newly added.
The previous rejection of claims 1-19 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (US 10,044,728) in view of Barnes, JR (US2003/0220835) and Chen et al. (US2017/0310722).

In regards to claim 1, Tripathi et al. substantially discloses a method of automated multi-source website hybridization using streaming data, the method comprising: 
extracting, by a first server connected to a network, from a communication received from a first remote device, an identifier of the first remote device and at least a portion of a website comprising at least a first location description, the website located at a second server connected to the network, wherein the website further comprises (Tripathi et al. col11 ln28-44, first server 
at least a first display generation element and at least a second display generation element, each of the at least a first display generation element and the at least a second display generation element configuring the first remote device to provide to a user at least a first user-navigable display received from the second server, the at least a first user-navigable display combining at least a visual element and at least a user-selectable navigation link (Tripathi et al. fig. 8 col14 ln66 to col 15 ln16, client receives page and first element (static content) from second server (Endpoint server 104) and a second element (active content reference));
at least a reference link incorporated in the at least a second display generation element the at least a reference link identifying a display location at the at least a second display generation element (Tripathi et al. fig. 8 col14 ln66 to col 15 ln16, receives reference link to second element (active content) at first server (active content server));
generating, by the first server, at least a first location descriptor, using the at least a portion of the web site (Tripathi et al. fig. 8 col15 ln46-56, First server (Endpoint server 106) generates loader for active content using content page identifier, col3 ln66 to col4 ln15, identifies display location of active content in static content template); 
retrieving, by the first server, at least a data stream using the at least a first location descriptor (Tripathi et al. col16 ln16-31, first server provides stream of active content to client device); and 
remotely generating, by the first server, a hybrid website on the first remote device, the hybrid website combining the at least a first display generation element with at least a modified second display generation element wherein generating the hybrid website comprises (Tripathi et al. col6 ln40 to col7 ln3, generates website from template using active and static content):
Tripathi et al. col10 ln7-18, render page on client device including first static content and modified second active content).  
Tripathi et al. does not explicitly disclose extracting from a communication received from a first remote device, an identifier of the first remote device and at least a portion of a website comprising at least a first geographical location description associated with a geographical area;
at least a reference link incorporated in the at least a second display generation element the at least a reference link identifying a network locator datum of the first server and a display location at the at least a second display generation element.
However Barnes, Jr substantially discloses extracting from a communication received from a first remote device, an identifier of the first remote device and at least a portion of a website comprising at least a first geographical location description associated with a geographical area (Barnes, JR. para[0217], receives location information user device);
at least a reference link incorporated in the at least a second display generation element the at least a reference link identifying a network locator datum of the first server and a display location at the at least a second display generation element (Barnes, JR para[0080] & [0091], includes information about network locator datum (network address) and display location of element (service)) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the Barnes, JR para[0006]).
Tripathi et al. does not explicitly disclose generating, by the first server, at least a first physical location descriptor associated with the geographical area;
retrieving, by the first server, at least a data stream using the at least a first physical location descriptor.
However Chen et al. substantially discloses generating, by the first server, at least a first physical location descriptor associated with the geographical area (Chen et al. para[0013], generates information about customer geographic location).
retrieving, by the first server, at least a data stream using the at least a first physical location descriptor (Chen et al. para[0035]-[0036], retrieves data stream with locally relevant content using geographic location of user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the location of Barnes, JR and alternative content method of Chen et al. in order to identify and provide locally relevant content streams (Chen et al. para[0007]).

In regards to claim 2, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1, wherein extracting the identifier of the first remote device further comprises extracting at least a network locator datum, the at least a network locator datum indicating a network location of the first remote device (Tripathi et al col15 ln8-16).  

In regards to claim 3, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1, wherein extracting the at least a portion of the website further comprises extracting at least a network locator datum, the at least a network Tripathi et al. col28 ln28-41).  

In regards to claim 4, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 3, wherein generating the at least a first physical location descriptor further comprises: querying the second server using the at least a network locator datum (Tripathi et al. col 11 ln28-38); and 
receiving the at least a first physical location descriptor from the second server (Tripathi et al. col10 ln30-48).  

In regards to claim 5, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1, wherein generating the at least a first physical location descriptor further comprises retrieving, from a data structure relating location descriptors to portions of websites, the at least a first physical location descriptor as a function of the at least a portion of the website (Tripathi et al. col6 ln40 to col7 ln3).  

In regards to claim 6, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1, wherein the at least a first physical location descriptor includes a local polity (Barnes, JR para[0161]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the location of Barnes, JR in order to customize a user page with information relevant to the user’s location (Barnes, JR para[0006]).

In regards to claim 7, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1, wherein the at least a first physical location Barnes, JR para[0188]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the location of Barnes, JR in order to customize a user page with information relevant to the user’s location (Barnes, JR para[0006]).

In regards to claim 8, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1, wherein the at least a first physical location descriptor further comprises a list of locations (Tripathi et al. col15 ln35-45).  

In regards to claim 9, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1, wherein the first server generates a plurality of data streams, and retrieving the at least a data stream further comprises: 
selecting the at least a data stream from the plurality of data streams (Tripathi et al. col16 ln5-15); and 
retrieving the at least a data stream as a function of the selection (Tripathi et al. col16 ln5-15).  

In regards to claim 10, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 9, wherein: 
each data stream of the plurality of data streams further includes a physical location-specific datum (Barnes JR para[0161]); and 
selecting the at least a data stream from the plurality of data streams further comprises: 
Barnes JR para[0162]); and 
selecting the at least a data stream from the at least a matching data stream (Barnes JR para[0162]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the location of Barnes, JR in order to customize a user page with information relevant to the user’s location (Barnes, JR para[0006]).

In regards to claim 11, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1, wherein creating the modified second display generation element further comprises inserting in the at least a second display element a streaming display instruction, the streaming display instruction configuring the first remote device to display the at least a second user-navigable display (Tripathi et al. col10 ln7-18).  

In regards to claim 12, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1 further comprising generating the at least a data stream (Tripathi et al. col4 ln28-44).  

In regards to claim 13, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 12, wherein generating the at least a data stream further comprises:  receiving, from at least a second remote device at a physical location matching the at least a first physical location descriptor, data describing the location (Barnes JR para[0227]); and 
Barnes JR para[0227]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the location of Barnes, JR in order to customize a user page with information relevant to the user’s location (Barnes, JR para[0006]).

In regards to claim 14, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1 further comprising: receiving, from the remote device, a second physical location descriptor (Barnes, JR para[0229]); and 
modifying the at least a data stream as a function of the second physical location descriptor (Barnes, JR para[0230]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the location of Barnes, JR in order to customize a user page with information relevant to the user’s location (Barnes, JR para[0006]).

In regards to claim 15, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 14, wherein modifying the at least a data stream further comprises: determining that the second physical location descriptor is inside the at least a first physical location descriptor (Barnes, JR para[0228]); and modifying the at least a data stream as a function of the determination (Barnes, JR para[0232]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the location of Barnes, JR in order to customize a user page with information relevant to the user’s location (Barnes, JR para[0006]).

In regards to claim 16, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 15 further comprising: determining that the second physical location descriptor is at a sub-location of the at least a first physical location description (Barnes, JR para[0228]); and modifying the at least a data stream as a function of the determination (Barnes, JR para[0232]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the location of Barnes, JR in order to customize a user page with information relevant to the user’s location (Barnes, JR para[0006]).

In regards to claim 17, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 14, wherein modifying the at least a data stream further comprises: determining that the second physical location descriptor is outside the at least a first physical location descriptor (Barnes, JR para[0296]); and modifying the at least a data stream as a function of the determination (Barnes, JR para[0297]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the location of Barnes, JR in order to customize a user page with information relevant to the user’s location (Barnes, JR para[0006]).

In regards to claim 18, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1, wherein the at least a data stream further includes a second user- navigation link, and further comprising: 
receiving, at the first server, a user selection of the second user-navigation link (Barnes, JR para[0191]); and 
Barnes, JR para[0191]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the location of Barnes, JR in order to customize a user page with information relevant to the user’s location (Barnes, JR para[0006]).

Claim 19 recites substantially similar limitations to claim 1. Thus claim 19 is rejected along the same rationale as claim 1.

In regards to claim 20, Tripathi et al. as modified by Barnes, JR and Chen et al. substantially discloses the method of claim 1, wherein the data stream comprises content associated with the website and the geographical area (Chen et al. para[0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined content assembly method of Tripathi et al. with the location of Barnes, JR and alternative content method of Chen et al. in order to identify and provide locally relevant content streams (Chen et al. para[0007]).


Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalgi (US 2015/0019944) teaches generating hybrid web application using user location information.
Hurowitz et al. (US2008/0172274) teaches assembling a webpage with content based on customers geographic location.
Christoph et al. (US 10,433,021) teaches receiving location information of device to determine content to be delivered.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178